



Exhibit 10.1
EXPEDIA, INC. SERVICES AGREEMENT
This Expedia, Inc. Services Agreement (“Agreement”) is made as of April 1, 2017
(the “Effective Date”) by and between HomeAway.com, Inc., a Delaware
corporation, located at 1011 W Fifth Street, Suite 300, Austin, TX 78703
(“Expedia”), and Keystone Strategy LLC a Delaware limited liability company,
located at 2000 Sierra Point 7th Floor, Brisbane, CA 94005 “Company”).
1.
SERVICES.

1.1.    Services. Company will perform the Services in accordance with the
descriptions, specifications, fees and delivery schedule set forth in a
statement of work (“SOW”), or otherwise agreed between the parties. “Services”
means the services performed under this Agreement. If a SOW does not set forth a
delivery schedule or milestones for the performance of the Services, then
Company will perform such Services with due diligence under the circumstances.
The parties agree that time is of the essence for Company’s performance
hereunder. Company will promptly notify Expedia of any delay or anticipated
delay in the performance of the Services, the reasons for the delay and the
actions being taken by Company to overcome or mitigate the delay. Expedia may,
at its option, provide any or all of the Services to one or more of its
Affiliates (as defined below) or direct that any of the Services be provided to
its Affiliates, in which case all rights granted and obligations incurred under
this Agreement in connection therewith shall also inure to the benefit of such
Affiliates. As used herein, the term “Affiliate” of Expedia shall mean Expedia,
Inc. (Delaware) and any entity that is directly or indirectly controlled by
Expedia, Inc. (Delaware) and its joint venture partners. The term “Affiliate”
with respect to Expedia will not be interpreted to include either of the
following (a) IAC/InterActiveCorp and its Affiliates (other than Expedia and its
subsidiaries), (b) Liberty Expedia Holdings, Inc. and its Affiliates (other than
Expedia and its subsidiaries).
1.2.    Reports. Company will prepare and furnish reports to Expedia, upon
request or as otherwise required by a SOW, concerning Company’s progress on the
Services. Company will provide the progress reports in the form and with the
content reasonably requested by Expedia.
1.3.    Use of Expedia Facilities and/or Equipment. In the event that Expedia
provides Company with access to its facilities or with Expedia equipment for use
in the performance of the Services, Company will (a) not use any Expedia
facilities and/or Expedia equipment to perform services for any person or entity
other than Expedia without the prior written consent of Expedia, (b) assume the
risk of loss for all such Expedia equipment while in the care, custody or
control of Company, (c) take all reasonable precautions to protect the Expedia
equipment against any loss, damage, theft or disappearance while in the care,
custody or control of Company, and (d) take no actions which affect Expedia’s
title or interest in such Expedia equipment.
1.4.    Changes to Services. Expedia may from time to time request changes to
the Services. Any agreed upon changes must be evidenced in a written amendment
in substantially signed by the parties.
1.5.    Acceptance and Rejection. Acceptance of the Services ("Acceptance")
shall be determined in accordance with the procedure set forth in the applicable
SOW. If no acceptance procedure is set forth in the SOW, then Acceptance shall
occur upon Expedia's written notice of acceptance given after Services have been
completed. Company will at its own expense and at Expedia’s option, repair,
replace, or re-perform any Services not Accepted by Expedia.
2.
COMPENSATION.

2.1.    Pricing; Invoices. Company will issue an itemized invoice to Expedia at
the address shown in the SOW. Payment of undisputed amounts due hereunder will
be made by Expedia to Company within thirty (30) days after




            
Page 1 of 7

--------------------------------------------------------------------------------





Expedia’s receipt and validation of properly submitted and correct invoice(s).
If any invoice is disputed, the disputed amount will be due and payable within
thirty (30) days after resolution of such dispute. If Company does not invoice
Expedia for Services within twelve (12) months after completing such Services,
Company hereby waives all right to payment or reimbursement by Expedia. Expedia
may set off any amount owed by Company or any of its Affiliates to Expedia
against any amount owed by Expedia or its Affiliates to Company under this
Agreement and delay payment of any invoice pending correction of any errors or
omissions. Under no circumstances may Company include on its invoices charges
arising out of or related to researching, reporting on or correcting tax,
accounting or reconciling errors or shortfalls of which it has been notified in
writing.
2.2.    Taxes. The price quoted for the Services is inclusive of all sales, use,
value added, and other similar taxes (“Transaction Taxes”), although invoices
must separately itemize all Transaction Taxes. In the event taxes are required
to be withheld on payments made hereunder by any U.S. (state or federal) or
foreign government, Expedia may deduct such taxes from any amounts owed to
Company and pay them to the appropriate taxing authority. At Company's written
request, Expedia shall provide Company with official tax certificates or similar
documents evidencing the remittance of such taxes to the relevant tax
authorities. Company shall deliver to Expedia, prior to receipt of any payments
hereunder, a duly completed and signed copy of IRS Form W-9, or IRS Form W-8BEN,
or IRS Form W-8ECI (or any successor thereto), as appropriate, or other
documentary evidence satisfactory to Expedia to establish that Company is not
subject to United States federal backup withholding or is entitled to an
exemption from, or reduction of, United States federal withholding tax, as
applicable. Company shall promptly notify Expedia of any change in circumstances
which would cause Company to be subject to United States federal backup
withholding or modify or render invalid any claimed exemption or reduction of
United States federal withholding tax.
3.
CONFIDENTIALITY AND DATA HANDLING.

3.1.    Confidentiality. Expedia and Company have entered into a Non-Disclosure
Agreement (“NDA”), dated October 15, 2012, the terms of which are hereby
incorporated into this Agreement. The parties agree that in the event that there
is a conflict between the terms of this Agreement and the NDA relating to
Company’s confidentiality obligations, the terms of the NDA will control with
the exception of the obligation to return Confidential Information, where
Section 8.2(d) below will control.
3.2.    Customer and Employee Information. Any of Expedia’s employee,
prospective employee, customer and customer prospect information, sales
information, and Expedia employee and customer lists and updates (including
customer names, email addresses and telephone numbers) (collectively, “Customer
and Employee Information”) will be considered confidential information of
Expedia and all right, title and interest in such information is owned by
Expedia. Customer and Employee Information may be used only as necessary to
provide the Services in accordance with this Agreement. Upon request from
Expedia, Company will provide Expedia with any or all Customer and Employee
Information in Company’s possession.
3.3.    Data Use, Restrictions and Security. Company does not have any right in
the course of providing Services to (a) access Expedia networks (including
without limitation, by way of data feed from or to Expedia via the Internet) or
facilities; (b) access or use any personal data of Expedia employees other than
in the normal course of providing the Services; (c) access or use any personal
data of Expedia customers; or (d) access or use any Expedia sensitive business
information. In the event that Company gains access to any of the foregoing
data/information, Company shall not review, use, process, disclose or otherwise
handle the data/information and such review, use, processing, disclosure or
handling shall constitute a material breach of this Agreement.
4.
WARRANTIES AND REPRESENTATIONS. Company represents and warrants to Expedia as
follows:





            
Page 2 of 7

--------------------------------------------------------------------------------





4.1.    Services Warranty. The Services will be (a) of high quality; (b) will be
performed in a timely, workmanlike manner and with professional diligence and
skill and (c) will not infringe upon, violate or misappropriate any right,
including any intellectual property right of any third party. If Company is in
breach of any of the foregoing warranties, Company will promptly re-perform the
Services at no charge to Expedia. If Company is unable to re-perform the
Services within thirty (30) days of being notified by Expedia of the error or
nonconformity then Expedia will be entitled to a full and prompt refund in
respect of such Services.
4.2.    Authority, Power; No Conflict. Company has all necessary right, power
and authority and has taken all necessary action to enter into and perform this
Agreement and to grant the rights herein. The execution and performance of this
Agreement by Company will not violate or conflict with the rights of any third
party or with any service, employment, confidentiality, consulting or other
agreement to which Company or its employees may be bound.
4.3.    Compliance with Laws. Company will comply with all local, state and
federal laws, ordinances, regulations and orders with respect to its performance
under this Agreement.
4.4.    Survival/Waiver of Warranties. All the foregoing warranties will not be
deemed waived by reason of Expedia's acceptance of, inspection of or payment for
the Services.
5.LIMITATION OF LIABILITY. EXCEPT FOR EITHER PARTY’S BREACH OF SECTION 3
(CONFIDENTIALITY AND DATA HANDLING) OR INDEMNIFIED CLAIMS UNDER SECTION 7
(INDEMNIFICATION), IN NO EVENT WILL EITHER PARTY OR ITS AFFILIATES BE LIABLE TO
THE OTHER PARTY OR ITS AFFILIATES FOR ANY SPECIAL, INDIRECT, INCIDENTAL,
CONSEQUENTIAL OR EXEMPLARY DAMAGES OF ANY NATURE ARISING OUT OF OR RELATED TO
THIS AGREEMENT, EVEN IF SUCH PARTY WILL HAVE BEEN ADVISED OF THE POSSIBILITY OF
SUCH DAMAGES. THE FOREGOING WILL APPLY REGARDLESS OF THE NEGLIGENCE OR OTHER
FAULT OF EITHER PARTY AND REGARDLESS OF WHETHER SUCH LIABILITY ARISES IN
CONTRACT, NEGLIGENCE, TORT, STRICT LIABILITY OR ANY OTHER THEORY OF LIABILITY.
EXCEPT FOR EITHER PARTY’S BREACH OF SECTION 3 (CONFIDENTIALITY AND DATA
HANDLING) OR INDEMNIFIED CLAIMS UNDER SECTION 7 (INDEMNIFICATION), COMPANY’S
LIABILITY UNDER THIS AGREEMENT WILL NOT EXCEED THE GREATER OF (A) THREE TIMES
THE AGGREGATE AMOUNTS PAID BY EXPEDIA HEREUNDER; OR (B) ONE MILLION US DOLLARS
(US$1,000,000). UNDER NO CIRCUMSTANCES WILL EXPEDIA, ITS AFFILIATES AND/OR
RELATED COMPANIES BE LIABLE TO COMPANY OR ANY THIRD PARTY FOR AN AMOUNT GREATER
THAN THE AGGREGATE AMOUNTS PAID BY EXPEDIA HEREUNDER.
6.INDEMNIFICATION.
6.1.    Indemnity. Company agrees to defend, hold harmless, and indemnify
Expedia, its Affiliates and their respective directors, officers, employees,
agents, and assigns (“Indemnified Parties”), from and against any and all
claims, suits, actions, demands, and proceedings of any kind threatened,
asserted or filed against Expedia and/or any Expedia Indemnified Party by any
third party (collectively "Claims"), and any damages, losses, expenses,
liabilities or costs of any kind, (including but not limited to reasonable
attorneys' fees, witness fees and court costs) incurred in connection with such
Claims (including those necessary to successfully establish the right to
indemnification), arising out of or relating to: (a) bodily injury or death to
any person caused by Company or anyone acting on behalf of Company; (b) loss,
disappearance, or damage to property of any person caused by Company or anyone
acting on behalf of Company; (c) any breach or alleged breach of its
confidentiality obligations hereunder; (d) any breach or alleged breach of the
warranties in Sections 4.1(c), 4.2 or 4.3.




            
Page 3 of 7

--------------------------------------------------------------------------------





6.2.    Procedure. Expedia will have the right to approve the counsel selected
by Company for defense of the Claims. Expedia will provide Company reasonably
prompt written notice of any such Claims and provide Company with reasonable
information and assistance, at Company’s expense, to help Company to defend such
Claims. Company will not have any right, without Expedia’s written consent, to
settle any such claim if such settlement arises from or is part of any criminal
action, suit or proceeding or contains a stipulation to or admission or
acknowledgment of, any liability, infringement or wrongdoing on the part of
Expedia or its Affiliates or otherwise requires Expedia or its Affiliates to
take or refrain from taking any material action.
7.TERM AND TERMINATION.
7.1.    Term. The term of this Agreement (the “Term”) will commence on the
Effective Date and will continue for one (1) year thereafter, unless earlier
terminated. Expedia may terminate this Agreement or any or all of the Services
for convenience upon five (5) days prior written notice to Company. Either party
may terminate this Agreement immediately (a) upon the other party's material
breach that is not cured within twenty (20) days after notice of such breach;
and (b) if the other party becomes insolvent, files a petition for bankruptcy or
commences or has commenced against it proceedings related to bankruptcy,
receivership, reorganization or assignment for the benefit of creditors.
7.2.    Effect of Termination. Following any termination or expiration of this
Agreement, (a) Company will not be obligated to continue performing any such
terminated Services, (b) Expedia will pay to Company all undisputed Services
Fees earned prior to termination (c) each party will return any Confidential
Information or property of the other party within ten (10) days from the date of
such termination, and (d) the terms and conditions of Sections 2.1 and 3-12 will
survive such termination or expiration of this Agreement.
8.RECORDS AND AUDIT. During the Term and for a period of one (1) year
thereafter, Company will keep all usual and proper records related to this
Agreement. Expedia may, upon one (1) weeks’ notice, audit Company’s records and
consult with Company's accountants for the purpose of verifying Company’s
compliance with the terms of this Agreement, provided that any such audits will
be conducted during normal business hours in such a manner as to not
unreasonably interfere with the normal business operations of Company. Any such
audit will be paid for by Expedia unless such audit reveals an over-billing of
one percent (1%) or more between amounts billed to Expedia and Company’s
records, in which case Company will to reimburse Expedia for the costs
associated with the audit. Company agrees to promptly correct any deficiencies
detected in the audit and will promptly refund any overpayments disclosed by
such an audit, or Expedia may, at its election, set off any such overpayment
against any amounts subsequently due by Expedia to Company.
9.GOVERNING LAW; ATTORNEYS’ FEES. This Agreement will be interpreted, construed
and enforced in all respects in accordance with the laws of the State of
Washington, without reference to its choice of law principles. Any legal action
or proceeding arising under this Agreement will be brought exclusively in the
federal or state courts located in King County, Washington, and the parties
hereby consent to the personal jurisdiction and venue therein. In any action,
suit or proceeding to enforce any right or remedy under this Agreement or to
interpret any provision of this Agreement, the prevailing party will be entitled
to recover its reasonable attorneys' fees, court costs and other expenses from
the other party.
10.NOTICE. All notices, authorizations, and requests in connection with this
Agreement will be deemed given: (a) three (3) days after they are deposited in
the U.S. mails, postage prepaid, certified or registered, return receipt
requested; (b) one (1) days after they are sent by air express courier, charges
prepaid, (c) on the date sent by facsimile (with confirmation of transmission);
(d) when received by the addressee if sent by a nationally recognized courier
from outside the US (receipt requested), in each case to the address set forth
above or to such other address as the party to




            
Page 4 of 7

--------------------------------------------------------------------------------





receive the notice or request so designates by written notice to the other. All
notices to Expedia must be copied for the attention of Expedia’s General
Counsel.
11.NO PUBLICITY. Company shall not without Expedia's prior written approval, (a)
issue or make, or permit to be issued or made, any public communication of any
kind regarding this Agreement or the relationship of the parties, or (b) use the
name, trade name, service marks, trademarks, trade dress or logo of Expedia,
including in any Company customer list. Requests for approval should be made to
Company’s main Expedia contact but must be authorized by Expedia’s press team.
All authorized use of Expedia branding must follow the brand guidelines provided
by Expedia.   
12.GENERAL. This Agreement inures to the benefit of Expedia and its successors
and assigns. Company may not assign any right or interest in this Agreement, nor
delegate the performance of any of its obligations, without Expedia's prior
written consent. Expedia's approval of assignment or subcontract will not
relieve Company from its obligations under this Agreement. This Agreement is
non-exclusive and nothing herein will be construed as creating a minimum
commitment for business on the part of Expedia to Company. Nothing in this
Agreement will be construed as creating an employer-employee, agency, joint
venture or partnership relationship. Company has no authority to bind or
otherwise obligate Expedia in any manner. Company agrees that it is responsible
for all of its’ own insurance coverage and that it shall maintain the requisite
insurance coverage as required by all applicable laws and as necessary to meet
its’ obligations under this Agreement. The insurance coverage(s), which covers
commercial general liability and professional liability, must not be less than
the annual fees under this Agreement.  Upon request, Company agrees to furnish
proof of insurance coverage. This Agreement, and any agreement specifically
incorporated herein by reference, contains the entire agreement between the
parties, and no promises, provisions, terms, warranties, conditions or
obligations whatsoever, whether express or implied, other than herein set forth,
will be binding upon either party. No waiver of any provision of this Agreement
will be valid unless made in writing and signed by the waiving party. No failure
or delay to enforce any provision of this Agreement shall preclude a party from
so enforcing at a later date. This Agreement is not valid or binding unless
signed by an authorized representative of Expedia. In the event that any
Deliverables are shipped or provided outside of the United States, Company will
be responsible for all compliance with export laws and any customs obligations.
Any subsequent additions, deletions or modifications to this Agreement will not
be binding upon the parties unless the same are mutually agreed upon and
incorporated herein in writing signed by Expedia.


HOMEAWAY.COM, INC.


By:    /s/ John Kim            
Name:   John Kim            
Title:    President            
Signature Date:    4/29/17            
KEYSTONE STRATEGY LLC


By:    /s/ Jeff Marowits            
Name:    Jeff Marowits            
Title:    Partner               
Signature Date:    4/26/2017         





            
Page 5 of 7

--------------------------------------------------------------------------------





Statement of Work to Services Agreement




SOW Effective Date
April 1, 2017
Entity
HomeAway.com, Inc.
Address for Invoices




1011 W. Fifth Ave, Suite 300
Austin, TX 78703
--
Company Contact Details
Name: Kimmy Wynter
Email address: --
Telephone number: --





A.
Description of Services and Specifications:

Susan Athey will provide advisory services to HomeAway.com, Inc. for marketplace
and economic studies.
        
B.    Personnel: The following consultant shall be assigned to provide the
Services:
Susan Athey


C.    SOW Term:
The Services shall commence on the SOW Effective Date and shall continue until
the earlier of: i. completion of the Services, ii. Termination of the Agreement
or the SOW as provided in the Agreement, or iii. March 30, 2018.
D.    Services Fees and Payment Terms:
Fees:
For Services performed, Expedia will pay Company a quarterly retainer of twenty
four thousand U.S. dollars (USD$24,000). Consultant may engage Company
resources, other third parties or additional experts whose time and services
may, in her discretion, be necessary to accomplish the above-stated economic
services.
Total Fees under this Agreement are not to exceed one hundred thousand dollars
(USD$100,000) during any period of twelve (12) consecutive months.




            
Page 6 of 7

--------------------------------------------------------------------------------







Payment Terms:
Company will invoice Expedia on a quarterly basis and all invoices will be paid
in accordance with the terms of the Agreement.
Expedia will reimburse Company for the reasonable and necessary out-of-pocket
travel expenses incurred by Company in connection with the Services performed
under this Agreement including, but not limited to, air and surface
transportation, lodging, car rental, and meals (the “Travel Expenses”), provided
that: (a) such Travel Expenses are approved in advance by Expedia; (b) all
travel and travel arrangements are made in full compliance with Expedia's travel
policies and guidelines in effect at the time of such travel; and (c)
appropriate expense documentation is submitted to Expedia in accordance with
Expedia’s expense reimbursement process.
D.    Additional Terms:
Not applicable.


HOMEAWAY.COM, INC.


By:    /s/ John Kim            
Name:   John Kim            
Title:    President            
Signature Date:    4/29/17            
KEYSTONE STRATEGY LLC


By:    /s/ Jeff Marowits            
Name:    Jeff Marowits            
Title:    Partner               
Signature Date:    4/26/2017         







            
Page 7 of 7